Title: Thomas Jefferson to Samuel J. Harrison, 18 March 1811
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          
            Sir
            Monticello Mar. 18. 11.
          
           As I understood it would be more convenient to you to make the second paiment for the land purchased of me & due the 1st prox. in Richmond, and it is as convenient for me to recieve it there, the object of this letter is to pray you to place the money there in the hands of Messrs Gibson & Jefferson which shall be equivalent to paiment to myself. Accept the assurance of my respect.
          
            Th: Jefferson
          
        